Appeal by the defendant from a resentence of the Supreme Court, Kings County (Ruchelsman, J.), imposed October 27, 2011, pursuant to the Drug Law Reform Act of 2009, codified in CPL 440.46, resentencing him to a determinate term of imprisonment of 15 years, to be followed by a period of post-release supervision of 3 years, upon his conviction of criminal sale of a controlled substance in the third degree.
Ordered that the resentence is affirmed.
The Supreme Court providently exercised its discretion in resentencing the defendant to a determinate term of imprisonment of 15 years, to be followed by a period of postrelease supervision of three years (see Penal Law §§ 70.70 [4] [b] [i]; 70.45 [2] [d]). In view of the defendant’s disciplinary history while incarcerated, his past criminal record, and his history of committing crimes while on parole, a further reduction of the defendant’s sentence is not warranted (see CPL 440.46 [3]; People v Medina, 81 AD3d 853 [2011]; People v Almanzar, 43 AD3d 825 [2007]; People v Newton, 48 AD3d 115 [2007]; see also People v Overton, 86 AD3d 4 [2011]). Skelos, J.P., Balkin, Austin and Sgroi, JJ., concur.